Case 1:19-cr-20674-DPG Document 415 Entered on FLSD Docket 09/15/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-20674-CR-GAYLES(s)


   UNITED STATES OF AMERICA

   v.

   JOSHUA RYAN JOLES,

                  Defendant.


                               DECLARATION OF PUBLICATION

         In accordance with 21 U.S.C. § 853(n)(1) and Rule 32.2(b)(6)(C) of the Federal Rules of

  Criminal Procedure, notice of the forfeiture in the above-captioned case was posted on an official

  government internet site (www.forfeiture.gov) for at least 30 consecutive days. See Exhibit 1.



                                               Respectfully submitted,

                                               JUAN ANTONIO GONZALEZ
                                               ACTING UNITED STATES ATTORNEY

                                       By:     /s/ Nicole Grosnoff
                                               Nicole Grosnoff
                                               Assistant United States Attorney
                                               Court ID No. A5502029
                                               nicole.s.grosnoff@usdoj.gov
                                               U.S. Attorney’s Office
                                               99 Northeast Fourth Street, 7th Floor
                                               Miami, Florida 33132-2111
                                               Telephone: (305) 961-9294
                                               Facsimile: (305) 536-4089
